Appeal by defendant from a judgment of the Supreme Court, Kings County (Golden, J.), rendered November 17, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Although the photo array from which the complainant identified defendant was suggestive, suppression of her potential in-court identification testimony was not warranted since the People proved by clear and convincing evidence that there was ample opportunity for her to observe defendant during commission of the crime so as to provide a sufficient independent basis therefor (see People v Ballott, 20 NY2d 600; People v Burnett, 81 AD2d 868; People v Johnson, 79 AD2d 617). Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.